Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (2004/0021083) in view of Yu (2010/0034348).
	Regarding Claim 1, Nelson discloses an apparatus for performing energy-resolved scatter imaging during radiation therapy upon a patient (Nelson, [0001]; energy resolutions discussed [0047]), the apparatus comprising: a collimator comprising an opening, the collimator configured to allow a portion of scattered radiation from a treatment region in a patient to pass through the opening (Nelson, collimator 105, [0043]; a radiation detector configured to detect the portion of scattered radiation passing through the opening (Nelson, array 1000 preferably incorporates separate, discrete detector modules 102, [0039]), the radiation detector providing a first signal when photon energy of the detected portion of scattered radiation is within a first energy range and the radiation detector providing a second signal when photon energy of the scattered radiation is within a second energy range, wherein the first energy range is different from the second energy range (Nelson, [0042], communications link 103 used to off-load digitized detector radiation data to a computer system, that data includes energy since the detectors are energy-resolved, ergo the signals differ when the energy is different.); and an image controller configured to receive the first signal and the second signal from the radiation detector (a computer system receives radiation imaging data for analysis and image reconstruction, [0042]), wherein: the image controller is configured to convert the first signal into a first image data set and the second signal into a second image data set (communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, par. 42), and the image controller is configured to perform an image operation on the first and second image data sets to obtain an energy-resolved scatter image data set (What is essentially acquired is a set of overlapping energy-dependent images, Nelson [0129] [first and second energy resolved data sets combined into overlapping images]).
	Nelson lacks explicit teaching of the first energy range is between about zero and about 100 keV, and the second energy range is between about 100 keV and about 24 MeV.
	Yu teaches the division of x-rays into bins above 100keV and below 100keV as the “high” and “low” energy images for dual-energy x-ray imaging.  (See Yu at [0030]) This is equivalent to the claimed ranges as the claimed ranges bound at zero at the low end, 100keV as the dividing point, and 24MeV is a fairly generous upper bound to x-radiation.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the 100keV energy division of Yu with the detector of Nelson in order to enhance contrast in the energy subtraction image.  (See Yu at [0030])
	Regarding Claim 3, Nelson further discloses the radiation detector comprises a first detection layer and a second detection layer (this novel Compton Gamma camera design include using more than two detector materials stacked [layered] within a detector module, Nelson [0094]; fig. 11b).
	Regarding Claim 4, Nelson further discloses the detected portion of scattered radiation comprises a first portion and a second portion, the first portion comprising lower energy photons on average than the second portion (detector modules 102 utilize one or more detectors 101, typically array detectors, which can have different properties, Nelson [0040], such as different energy resolutions, [0047], communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, [0042] [thus data from at least first and second detectors 101 corresponding to first and second portions is provided, where a defined first portion inherently comprises a lower energy]); the first portion is configured to be absorbed and detected by the first detection layer; and the second portion is configured to transmit through the first detection layer and be absorbed and detected by the second detection layer (this novel Compton Gamma camera design include using more than two detector materials stacked [layered] within a detector module, [0094]; fig. 11b [thus photons detected by the the first layer are absorbed and photons detected by the second detector layer must pass through the first detector]).
	Regarding Claim 11, Nelson discloses a system for performing energy-resolved scatter imaging during radiation therapy upon a patient (radiographic, imaging and material analysis and more specifically for Compton scatter nuclear medicine and mammography imaging, Nelson [0001]; detector modules may have different energy resolutions, Nelson [0047]), the system comprising: a radiation source configured to deliver a radiation beam to a treatment region (radiation source 111, [0052]); a collimator comprising an opening, the collimator configured to allow a portion of scattered radiation from a treatment region in a patient to pass through the opening (collimator 105, Nelson [0043]); a radiation detector configured to detect the portion of scattered radiation passing through the opening (detector array 1000 preferably incorporates separate, discrete detector modules 102, Nelson [0039]), the radiation detector providing a first signal when photon energy of the detected portion of scattered radiation is within a first energy range and the radiation detector providing a second signal when photon energy of the scattered radiation is within a second energy range, wherein the first energy range is different from the second energy range (detector modules 102 include communications link 103 and utilize one or more detectors 101, typically array detectors, which can have different properties, Nelson [0040], such as different energy resolutions, Nelson [0047], communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, Nelson [0042][thus data from at least first and second detectors 101 with at least first and second different energy resolutions each provide signals to the computer system]); and an image controller configured to receive the first signal and the second signal from the radiation detector (a computer system receives radiation imaging data for analysis and image reconstruction, Nelson [0042]), wherein: the image controller is configured to convert the first signal into a first image data set and the second signal into a second image data set (communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, Nelson [0042]), and the image controller is configured to perform an image operation on the first and second image data sets to obtain an energy-resolved scatter image data set (If the detector is capable of providing sufficient energy resolution, such as when an energy-resolving detector is used, what is essentially acquired is a set of overlapping energy-dependent images, Nelson [0129] [first and second energy resolved data sets combined into overlapping images]).
	Regarding Claim 13, Nelson further discloses the radiation detector comprises a first detection layer and a second detection layer (this novel Compton Gamma camera design include using more than two detector materials stacked [layered] within a detector module, Nelson, [0094]; fig. 11b).
	Regarding Claim 14, Nelson further discloses the detected portion of scattered radiation comprises a first portion and a second portion, the first portion comprising lower energy photons on average than the second portion (detector modules 102 utilize one or more detectors 101, typically array detectors, which can have different properties, Nelson [0040], such as different energy resolutions, [0047], communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, [0042][thus data from at least first and second detectors 101 corresponding to first and second portions is provided, where a defined first portion inherently comprises a lower energy]); the first portion is configured to be absorbed and detected by the first detection layer; and the second portion is configured to transmit through the first detection layer and be absorbed and detected by the second detection layer (this novel Compton Gamma camera design include using more than two detector materials stacked [layered] within a detector module, par. 94; fig. 11b [thus photons detected by the first layer are absorbed and photons detected by the second detector layer must pass through the first detector]).
	Claims 2, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being obvious over Nelson in view of Yu and Tumer (5,821,541).
	Regarding Claims 2 and 12, Nelson lacks explicit teaching of the radiation detector is configured to determine photon energy of the detected portion of scattered radiation by measuring an amplitude of a detection spike corresponding to a photon in the detected portion of scattered radiation.
	Tumer is in the field of detecting scattered radiation (title; abstract), and teaches the radiation detector is configured to determine photon energy of the detected portion of scattered radiation by measuring an amplitude of a detection spike corresponding to a photon in the detected portion of scattered radiation (silicon detector response to gamma rays from 6 to 120 keV was measured...the result is shown in FIG. 55, where the energy resolution is dominated by electronic noise...photopeaks observed, col. 57, In 60-col. 58, In 2; fig. 55).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Tumer for the purpose of detecting radiation over a particular range with the desired resolution (Tumer, col. 57, In 60-col. 58, In 2; fig. 55).
	Regarding Claims 8 and 15, Nelson discloses the image controller is configured to: combine the first image data set and the second image data set to obtain the energy-resolved scatter image data set (If the detector is capable of providing sufficient energy resolution, such as when an energy-resolving detector is used, what is essentially acquired is a set of overlapping energy-dependent images, Nelson [0129][first and second energy resolved data sets combined into overlapping images]), but fails to explicitly disclose the image controller is configured to: assign the first image data set into a first color channel; assign the second image data set into a second color channel; and combine the first image data set in the first color channel and the second image data set in the second color channel to obtain the energy-resolved scatter image data set with multiple colors.
	Tumer teaches the image controller is configured to: assign a first image data set into a first color channel; assign a second image data set into a second color channel; and combine the first image data set in the first color channel and the second image data set in the second color channel to obtain the energy-resolved scatter image data set with multiple colors (the energy spectrum obtained for each pixel represents, with inverse proportionality, the electron content in the test object along that path. The different energy spectra can be represented by different colors [color-coded energy spectra channels], col. 40, In 50-60).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Tumer for the purpose of increasing the visual contrast between distinct image portions, thereby enabling a viewer to distinguish between images materials.
	Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being obvious over Nelson in view of Yu and Chu et al. (10,674,973).
	Regarding Claim 5, Nelson lacks explicit teaching of the opening of the collimator has a diameter between about 0.1 cm and about 1 cm. Chu is in the field of radiation therapy with scattered radiation detection (title; abstract), and teaches the opening of a collimator passing scattered radiation has a diameter between about 0.1 cm and about 1 cm (pinhole camera with pinholes in the range of 0.5mm to 5mm, Col. 5 Lines 20-25).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Chu for the purpose of providing image resolution sufficient for treatment monitoring in image-guided radiation therapy (Chu, Col. 5, Lines 17-25).
	Regarding Claim 6, Nelson further discloses the apparatus of claim 1, wherein: the opening of the collimator is disposed at a first distance away from the treatment region (each detector module 102 may optionally have its own collimator 105, par. 43; fig. 1, thus, there is inherently a first distance between the collimator and the treatment region for a detector); the radiation detector comprising an array of radiation detecting sensors, wherein the array of radiation detecting sensors are disposed at a second distance away from the opening of the collimator (detector modules 102 include communications link 103 and utilize one or more detectors 101, typically array detectors, which can have different properties, par 40, such as different energy resolutions, par. 47, and thus there is inherently a second distance between the array of detectors and the collimator(s)).
	Nelson fails to explicitly disclose a magnification ratio between the second distance and the first distance is between about 0.5 and about 2.
	Chu teaches a first distance between the collimator and treatment region (imaging geometry with 15-20 cm target-to-pinhole distance, Col. 5 Lines 5-6, see also, fig. 1) and a second distance between detecting sensors and the collimator (see figs. 1,2a, 5, showing a distance between the sensors and pinhole collimator); and a magnification ratio between the second distance and the first distance is between about 0.5 and about 2 (1 :1 imaging geometry [magnification ratio of 1] with 15-20 cm target-to-pinhole distance. Other magnification ratios and imaging distances are tested during optimization studies, Col. 7 Lines 45-50).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Chu for the purpose of ensuring proper camera performance (Chu, Col. 7 Lines 40-47).
	
	Regarding Claim 10, Nelson fails to explicitly disclose a scattering angle between a first direction aligned with a radiation beam and a second direction aligned with detected portion of scattered radiation is between about 30 degrees and about 150 degrees.
	Chu teaches a scattering angle between a first direction aligned with a radiation beam and a second direction aligned with detected portion of scattered radiation is between about 30 degrees and about 150 degrees (the scattering cross section is 4.7 x 10-27 cm2/steradian per free electron at 150° scattering angle (30° from vertical) and 5.8 x 10-27 cm2/steradian for 110° (70° from vertical).

	The energies of scattered photons are 0.27 MeV and 0.37 MeV respectively at these scattering angles...we expect, for each 1 Gy delivered to the patient at isocenter, 3.2 x 107/cm2 photons at 150° scattering angle and 4.0 x 107/cm2 photons at 110°, Col. 5 Line 60 through Col. 6 Line 7).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Chu for the purpose of detecting adequate scattered photons delivered to the patient to provide movie-like images in real-time sufficient for monitoring of patient's anatomical structures and correcting for any movement during treatment (Chu, Col. 6 Lines 14-19).
	Claims 9, 16, 17, and 20-22 are rejected under 35 U.S.C. 103 as being obvious over Nelson in view of Yu and Boyden et al. (2009/0296887).
	Regarding Claims 9 and 16, Nelson fails to explicitly disclose the image controller is configured to: multiply the first image data set by a first numerical factor to obtain a third image data set; multiply the second image data set by a second numerical factor to obtain a fourth image data set; and subtract the third image data set from the fourth image data set to obtain the energy-resolved scatter image data set. However, Nelson does disclose the image controller is configured to process data to obtain the energy-resolved scatter image data set (communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, [0042]; If the detector is capable of providing sufficient energy resolution, such as when an energy-resolving detector is used, what is essentially acquired is a set of overlapping energy-dependent images, [0129]).
	Boyden is in the field of imaging using Compton scattered radiation (title; abstract), and teaches mathematically manipulating data sets such as by multiplying an image data set by a numerical factor (weighted subtraction [weighting by multiplying by a numerical factor], [0115], [0153] Compton scattered X-ray visualizer, imager, or information provider 100 can be operated and/or scaled [multiplied by a numerical factor] differently, [0353]), and subtracting image data sets (image combination techniques can include image subtraction, [0115], [0153]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Boyden for the purpose of obtaining multiple depth visualizations or images (Boyden, [0153]).
	Regarding Claim 17, Nelson discloses a method for performing energy-resolved scatter imaging during radiation therapy upon a patient (radiographic imaging and material analysis and more specifically for Compton scatter nuclear medicine and mammography imaging, [0001]; detector modules may have different energy resolutions, [0047]), the method comprising: detecting, by a device comprising a radiation detector, a collimator in front of the radiation detector (each detector module 102 may optionally have its own collimator 105, [0043]; fig. 1; simple pinhole collimator, [0075]; collimator 190 preferably is used for nuclear medicine Compton scatter imaging, [0089] [photons undergo Compton scattering in a treatment region and are detected after passing through the opening of the collimator]), and an image controller in communication with the radiation detector (a computer system receives radiation imaging data for analysis and image reconstruction, [0042]), a first signal and a second signal from a portion of scattered radiation from a treatment region in a patient delivered from a radiation source (radiation source 111, [0052]) to the treatment region in the patient, the first signal having a first photon energy in a first energy range and the second signal having a second photon energy in a second energy range, the second energy range being different than the first energy range (detector modules 102 include communications link 103 and utilize one or more detectors 101, typically array detectors, which can have different properties, [0040], such as different energy resolutions, [0047], communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, [0042] [thus data from at least first and second detectors 101 with at least first and second different energy resolutions each provide signals to the computer system]); converting, by the device, the first signal into a first image data set and the second signal into a second image data set (communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, [0042]); processing, by the device, an image operation on the first and second image data sets to obtain an energy-resolved scatter image data (If the detector is capable of providing sufficient energy resolution, such as when an energy-resolving detector is used, what is essentially acquired is a set of overlapping energy-dependent images, [0129] [first and second energy resolved data sets combined into overlapping images]).
	Nelson fails to explicitly disclose distinguishing, by the device, normal tissue from diseased tissue in the treatment region using the energy-resolved scatter image data.
	Boyden teaches imaging using Compton scattered radiation (title; abstract), and distinguishing, by the device, normal tissue from diseased tissue in the treatment region using the energy-resolved scatter image data (Compton scattered X-ray visualizer, imager, or information provider 100 that may each be configured for visualization, imaging, or information providing such as to detect particular illnesses, injuries, cancers, tumors, [0069]; cancer or tumor screening, [0092]; detecting the energy level of scattered x-rays, [0107]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Boyden for the purpose of providing diagnosis of health conditions (Boyden, [0069]).
	Regarding Claim 20, Nelson fails to explicitly disclose the image controller is configured to: multiply the first image data set by a first numerical factor to obtain a third image data set; multiply the second image data set by a second numerical factor to obtain a fourth image data set; and subtract the third image data set from the fourth image data set to obtain the energy-resolved scatter image data set. However, Nelson does disclose the image controller is configured to process data to obtain the energy-resolved scatter image data set (communication link 103 preferably is used to off-load the digitized detector radiation data to a computer system for analysis and image reconstruction, [0042]; If the detector is capable of providing sufficient energy resolution, such as when an energy-resolving detector is used, what is essentially acquired is a set of overlapping energy-dependent images, [0129]).
	Boyden is in the field of imaging using Compton scattered radiation (title; abstract), and teaches mathematically manipulating data sets such as by multplying an image data set by a numerical factor (weighted subtraction [weighting by multiplying by a numerical factor], [0115], [0153] Compton scattered X-ray visualizer, imager, or information provider 100 can be operated and/or scaled [multiplied by a numerical factor] differently, [0353]), and subtracting image data sets (image combination techniques can include image subtraction, [0115], [0153]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Boyden for the purpose of obtaining multiple depth visualizations or images (Boyden, [0153]).
	Regarding Claims 21, 22,Nelson fails to explicitly disclose injecting a contrast agent into the patient [claim 21], injecting iodine into the patient [claim 22],
	Boyden teaches injecting a contrast agent into the patient, injecting iodine into the patient (certain contrast agents may be used [injected] to enhance the contrast for Compton scattered X-ray visualization, imaging, or information providing, for example iodine in blood vessels, [0319]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Boyden for the purpose of enhancing the contrast for Compton scattered X-ray imaging (Boyden, [0319]).
	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Yu, Boyden and Tumer.
	Regarding Claim 18, Nelson fails to explicitly disclose measuring an amplitude of a detection spike corresponding to the first photon energy and the second photon energy.
	Tumer teaches measuring an amplitude of a detection spike corresponding to the first photon energy and the second photon energy (silicon detector response to gamma rays from 6 to 120 keV was measured...the result is shown in FIG. 55, where the energy resolution is dominated by electronic noise...photopeaks observed, col. 57, In 60-col. 58, In 2; fig. 55).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Tumer for the purpose of detecting radiation over a particular range with the desired resolution (Tumer, col. 57, In 60-col. 58, In 2; fig. 55).
	Regarding Claim 19, Nelson discloses combining the first image data set and the second image data set to obtain the energy-resolved scatter image data set (If the detector is capable of providing sufficient energy resolution, such as when an energy-resolving detector is used, what is essentially acquired is a set of overlapping energy-dependent images, [0129] [first and second energy resolved data sets combined into overlapping images]), but fails to explicitly disclose assigning the first image data set into a first color channel: assigning the second image data set into a second color channel; and combining the first image data set in the first color channel and the second image data set in the second color channel to obtain the energy-resolved scatter image data set with multiple colors.
	Tumer teaches assigning a first image data set into a first color channel; assigning a second image data set into a second color channel; and combining the first image data set in the first color channel and the second image data set in the second color channel to obtain the energy-resolved scatter image data set with multiple colors (the energy spectrum obtained for each pixel represents, with inverse proportionality, the electron content in the test object along that path. The different energy spectra can be represented by different colors [color-coded energy spectra channels], col. 40, In 50-60).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nelson with the teaching of Tumer for the purpose of increasing the visual contrast between distinct image portions, thereby enabling a viewer to distinguish between images materials.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the claimed energy ranges, while not explicitly present in Nelson, are nevertheless found in the prior art, see Yu above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoffman et al. (6,087,665) teaches a multi-layer scintillator detector having substantial similarity to that claimed.
Brunnett et al. (4,870,667) teaches a radiation detector having substantial similarity to that claimed.
Yorkston et al. (2008/0011960) likewise contains similar features.
Deych (2007/0158573) teaches a dual energy x-ray detector similar to that of claim 1.
Jacobs et al. (10,371,830) teaches a combined low-energy and high-energy x-ray detector.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884